Exhibit 10.2

 

SECURITIES RIGHTS AND RESTRICTIONS AGREEMENT

 

Between

 

MICRON TECHNOLOGY, INC.

 

and

 

INTEL CAPITAL CORPORATION

 

Dated as of September 24, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS

 

 

1.1

Certain Definitions

 

 

SECTION 2 STANDSTILL AND RELATED COVENANTS

 

 

2.1

Intel Ownership of Micron Securities

 

 

2.2

Standstill Provisions

 

 

2.3

Voting Trust

 

 

2.4

Solicitation of Proxies

 

 

2.5

Acts in Concert with Others

 

 

2.6

Termination

 

 

SECTION 3 RESTRICTIONS ON TRANSFER OF SECURITIES; COMPLIANCE WITH SECURITIES
LAWS

 

 

3.1

Restrictions on Transfer of Voting Securities of Micron

 

 

3.2

Restrictive Legends

 

 

3.3

Procedures for Certain Transfers

 

 

3.4

Covenant Regarding Exchange Act Filings

 

 

3.5

Termination

 

 

SECTION 4 REGISTRATION RIGHTS

 

 

4.1

Demand Registration

 

 

4.2

Shelf Registration

 

 

4.3

Piggyback Registration

 

 

4.4

Demand and Shelf Registration Procedures, Rights and Obligations

 

 

4.5

Expenses

 

 

4.6

Indemnification

 

i

--------------------------------------------------------------------------------


 

4.7

Issuances by Micron or Other Holders

 

 

4.8

Information by Intel Capital

 

 

4.9

Market Standoff Agreements

 

 

4.10

Termination

 

 

SECTION 5 MISCELLANEOUS

 

 

5.1

Governing Law

 

 

5.2

Successors and Assigns

 

 

5.3

Entire Agreement; Amendment

 

 

5.4

Notices and Dates

 

 

5.5

Language Interpretation

 

 

5.6

Table of Contents; Titles; Headings

 

 

5.7

Counterparts

 

 

5.8

Severability

 

 

5.9

Injunctive Relief

 

 

5.10

Dispute Resolution

 

ii

--------------------------------------------------------------------------------


 

SECURITIES RIGHTS AND RESTRICTIONS AGREEMENT

 

THIS SECURITIES RIGHTS AND RESTRICTIONS AGREEMENT (this “Agreement”) is made as
of September 24, 2003, between MICRON TECHNOLOGY, INC., a Delaware corporation
(“Micron”), and INTEL CAPITAL CORPORATION, a Cayman Islands corporation (“Intel
Capital”).

 

RECITALS

 

A.                                   Intel Capital has agreed to purchase from
Micron, and Micron has agreed to sell and issue to Intel Capital, stock rights
(the “Rights”) to be issued by Micron pursuant to that certain Stock Rights
Agreement, dated of even date herewith (the “Stock Rights Agreement”), on the
terms and conditions set forth in that certain Securities Purchase Agreement,
dated September 24, 2003, by and between Micron and Intel Capital (the
“Securities Purchase Agreement”).  The Rights are exchangeable for Common Stock
(the “Common Stock”) of the Company.

 

B.                                     The Securities Purchase Agreement
provides for the execution and delivery of this Agreement at the closing of the
transactions contemplated thereby.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and conditions herein and in the Securities Purchase Agreement, the parties
hereto hereby agree as follows:

 


SECTION 1
DEFINITIONS


 

1.1                                 Certain Definitions. As used in this
Agreement:

 

(a)                                  “Additional Adjustment Rights” has the
meaning set forth in Section 2.3 of the Securities Purchase Agreement.

 

(b)                                 “Affiliate” means, with respect to any
Person, any Person directly or indirectly controlling, controlled by, or under
common control with, such other Person. For purposes of this definition,
“control” when used with respect to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise; the terms “controlling” and “controlled” have meanings
correlative to the foregoing. Notwithstanding the above, unless expressly
provided to the contrary herein, the term Affiliate shall exclude officers,
directors and any employee benefit plan or pension plan of a Person.

 

(c)                                  “Beneficial ownership” or “beneficial
owner” has the meaning provided in Rule 13d-3 promulgated under the Exchange
Act. References to ownership of Voting Securities hereunder mean beneficial
ownership.

 

(d)                                 “Business Agreement” means that certain
Business Agreement dated the date hereof between Intel Corporation and Micron.

 

1

--------------------------------------------------------------------------------


 

(e)                                  “Change in Control of Micron” shall mean a
merger, consolidation or other business combination or the sale of all or
substantially all of the assets of Micron (other than a transaction pursuant to
which the holders of the voting stock of Micron outstanding immediately prior to
such transaction have the entitlement to exercise, directly or indirectly, fifty
percent (50%) or more of the Total Voting Power of the continuing, surviving
entity or transferee immediately after such transaction).

 

(f)                                    “Common Stock” has the meaning set forth
in paragraph A of the Recitals hereto.

 

(g)                                 “Demand Registration Statement” has the
meaning set forth in Section 4.1(a).

 

(h)                                 “Demand Request” has the meaning set forth
in Section 4.1(a).

 

(i)                                     “Demand/Tranche Managing Underwriters”
has the meaning set forth in Section 4.4(c).

 

(j)                                     “Demand/Tranche Market Cut-Back” has the
meaning set forth in Section 4.4(d).

 

(k)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(l)                                     “Group” or “group” shall have the
meaning provided in Section 13(d)(3) of the Exchange Act and the rules and
regulations promulgated thereunder, but shall exclude any institutional
underwriter purchasing Voting Securities of Micron in connection with an
underwritten registered offering for purposes of a distribution of such
securities.

 

(m)                               “Hedging Transactions” means engaging in short
sales and the purchase and sale of puts and calls and other derivative
securities, so long as Intel Capital retains beneficial ownership of the Shares.

 

(n)                                 “Indemnified Party” has the meaning set
forth in Section 4.6(c).

 

(o)                                 “Indemnifying Party” has the meaning set
forth in Section 4.6(c).

 

(p)                                 “Intel Capital Public Offering Lock-up” has
the meaning set forth in Section 4.9(a).

 

(q)                                 “Issuance Date” has the meaning set forth in
Section 4.10(b).

 

(r)                                    “Micron Public Offering Lock-up” has the
meanings specified in Section 4.9(b).

 

(s)                                  “Parent” has the meaning set forth in
Section 3.1(b).

 

(t)                                    “Person” shall mean any person,
individual, corporation, partnership, trust or other nongovernmental entity or
any governmental agency, court, authority or other body (whether foreign,
federal, state, local or otherwise).

 

2

--------------------------------------------------------------------------------


 

(u)                                 “Piggyback Market Cut-Back” has the meaning
set forth in Section 4.3(c).

 

(v)                                 “Piggyback Registrable Securities” has the
meaning set forth in Section 4.3(a).

 

(w)                               “Piggyback Registration Statement” has the
meaning set forth in Section 4.3(a).

 

(x)                                   “Piggyback Request” has the meaning set
forth in Section 4.3(a).

 

(y)                                 “Piggyback Underwriting Agreement” has the
meaning set forth in Section 4.3(b).

 

(z)                                   “Qualified Subsidiary” shall mean a
corporation or other Person, at least 90% of the outstanding Voting Securities
of which are owned, directly or indirectly, by Parent.

 

(aa)                            “Register,” “registered” and “registration”
refer to a registration effected by preparing and filing a registration
statement in compliance with the Securities Act, and the declaration or ordering
of the effectiveness of such registration statement.

 

(bb)                          “Registrable Securities” means (i) (1) all the
shares of Common Stock of Micron issued or issuable upon conversion, exchange or
exercise of the Rights or any Additional Adjustment Rights (as defined in the
Securities Purchase Agreement), and (2) any shares of Common Stock of Micron
issued as (or issuable upon the conversion, exchange or exercise of any warrant,
right or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, any such securities
described in clause (1) of this subsection (bb).  Notwithstanding the foregoing,
Registrable Securities shall exclude any Registrable Securities sold by a Person
in a transaction in which rights under Section 4 hereof are not assigned in
accordance with this Agreement or any Registrable Securities sold in a public
offering, whether sold pursuant to Rule 144 promulgated under the Securities
Act, in a registered offering, or otherwise.

 

(cc)                            “Registration Expenses” has the meaning set
forth in Section 4.5(a).

 

(dd)                          “Restricted Securities” has the meaning set forth
in Section 3.2(a).

 

(ee)                            “Rights” has the meaning set forth in paragraph
A of the recitals hereto.

 

(ff)                                “SEC” means the Securities and Exchange
Commission or any other federal agency at the time administering the Securities
Act.

 

(gg)                          “Securities Act” means the Securities Act of 1933,
as amended.

 

(hh)                          “Securities Purchase Agreement” has the meaning
set forth in paragraph A of the recitals hereto.

 

(ii)                                  “Shares” means the shares of Common Stock
of Micron issued or issuable upon exercise, exchange or conversion of the Rights
or Additional Adjustment Rights pursuant to the Securities Purchase Agreement
and the Business Agreement.

 

3

--------------------------------------------------------------------------------


 

(jj)                                  “Shelf Registrable Securities” has the
meaning set forth in Section 4.2(a).

 

(kk)                            “Shelf Registration Statement” has the meaning
set forth in Section 4.2(a).

 

(ll)                                  “Shelf Request” has the meaning set forth
in Section 4.2(a).

 

(mm)                      “Stock Rights Agreement” has the meaning set forth in
paragraph A of the recitals hereto.

 

(nn)                          “Suspension Condition” has the meaning set forth
in Section 4.4(f).

 

(oo)                          “Tranche Registrable Securities” has the meaning
set forth in Section 4.2(b).

 

(pp)                          “Tranche Request” has the meaning set forth in
Section 4.2(b).

 

(qq)                          “Transaction Related Securities” means (i) Shares,
(ii) the Rights, (iii) the Additional Adjustment Rights, and (iv) shares of
Common Stock and other securities of Micron issued as (or issuable upon
conversion, exchange or exercise of any warrant, right or other security as) a
dividend or other distribution with respect to or in exchange for or in
replacement of, or upon conversion, exchange or exercise of any such securities.

 

(rr)                                “Voting Power” or “Total Voting Power” of
Micron (or any other corporation) refer to the votes or total number of votes
which at the time of calculation may be cast in the election of directors of
Micron (or such corporation) at any meeting of stockholders of Micron (or such
corporation) if all securities entitled to vote in the election of directors of
Micron (or such corporation) were present and voted at such meeting; provided
that for purposes of references herein made to any Person’s “Voting Power” or
percentage beneficial ownership of “Total Voting Power,” any rights (other than
rights referred to in any rights plan of Micron (or any such other corporation)
or a successor to such rights plan so long as such rights can only be
transferred together with the Voting Securities to which they attach) of such
Person to acquire Voting Securities (whether or not the exercise, exchange or
conversion of any such right shall be conditioned upon the passage of time or
any other contingency) shall be deemed to have been exercised, exchanged or
converted in full.

 

(ss)                            “Voting Securities” means (i) all securities of
Micron, entitled in the ordinary course, to vote in the election of directors of
Micron and (ii) for the purposes of this Agreement only, all securities of
Micron, directly or indirectly, convertible into or exchangeable or exercisable
for shares of Common Stock (including the Rights and any Additional Adjustment
Rights), the Voting Power of which shall be deemed equal to the number of shares
of Common Stock, directly or indirectly, issuable upon the conversion, exchange
or exercise of such securities.  Voting Securities shall not include stockholder
rights or other comparable securities having Voting Power only upon the
happening of a trigger event or comparable contingency and which can only be
transferred together with the Voting Securities to which they attach. References
herein to meetings of holders of Voting Securities shall include meetings of any
class or type thereof.

 

(tt)                                “180-Day Limitation” has the meaning set
forth in Section 4.4(a).

 

4

--------------------------------------------------------------------------------


 

All capitalized terms used and not defined herein shall have the respective
meanings assigned to such terms in the Securities Purchase Agreement.

 


SECTION 2
STANDSTILL AND RELATED COVENANTS


 

2.1                                 Intel Capital Ownership of Micron
Securities.  On the date hereof, and without giving effect to the transactions
contemplated by the Securities Purchase Agreement, neither Intel Capital nor any
Affiliate of Intel Capital beneficially owns any Voting Securities of Micron,
other than Voting Securities held in equity index funds or by employee benefit
plans or pension plans.

 

2.2                                 Standstill Provisions.

 

(a)                                  Intel Capital shall not acquire, directly
or indirectly, and shall not cause or permit any Affiliate of Intel Capital to
acquire, directly or indirectly (through market purchases or otherwise), record
or beneficial ownership of any Voting Securities of Micron representing, when
taken together with all securities owned by such Persons, in excess of a
percentage greater than nineteen and ninety nine hundredths (19.99%) (the
“Standstill Percentage”) of the Total Voting Power of Micron without the prior
written consent or approval of Micron’s Board of Directors; provided, however,
that the prior written consent or approval of the Board of Directors of Micron
shall not be required for the acquisition of any Voting Securities of Micron
pursuant to the conversion, exchange or exercise of any of the Rights or any of
the Additional Adjustment Rights or resulting from a stock split, stock dividend
or similar recapitalization by Micron or resulting from any issuance to Intel
Capital of Common Stock or other securities of Micron pursuant to the terms and
conditions of the Business Agreement. Nothing contained in this Section 2.2
shall adversely affect any right of Intel Capital to acquire record or
beneficial ownership of Voting Securities of Micron pursuant to any rights plan
instituted by Micron. Ownership of Voting Securities by employee benefit plans
or pension plans shall not be beneficial ownership by Intel Capital for purposes
of this Section 2.2.

 

(b)                                 Intel Capital and its Affiliates will not be
obliged to dispose of any Voting Securities to the extent that the aggregate
percentage of the Total Voting Power of Micron represented by Voting Securities
beneficially owned by Intel Capital and its Affiliates or which Intel Capital
and its Affiliates has a right to acquire is increased beyond the Standstill
Percentage (i) as a result of a recapitalization of Micron or a repurchase or
exchange of securities by Micron or its Affiliates; (ii) as a result of any
issuance to Intel Capital of Common Stock or other securities of Micron pursuant
to the terms and conditions of the Business Agreement; (iii) as a result of an
equity index transaction, provided that Intel Capital and its Affiliates shall
not vote such shares; (iv) by way of stock dividends or other distributions or
rights or offerings made available to holders of shares of Voting Securities
generally; or (v) with the prior written consent or approval of Micron’s Board
of Directors.

 

2.3                                 Voting Trust. Intel Capital shall not, and
shall not cause or permit any Affiliate of Intel Capital to, deposit any Voting
Securities of Micron in a voting trust or, except as otherwise provided herein,
subject any Voting Securities of Micron to any arrangement or agreement with
respect to the voting of such Voting Securities of Micron.

 

5

--------------------------------------------------------------------------------


 

2.4                                 Solicitation of Proxies. Without the prior
written consent or approval of Micron’s Board of Directors, Intel Capital shall
not, and shall not cause or permit any Affiliate of Intel Capital to, directly
or indirectly (i) initiate, propose or otherwise solicit Micron stockholders for
the approval of one or more stockholder proposals with respect to Micron or
induce or attempt to induce any other Person to initiate any stockholder
proposal, (ii) make, or in any way participate in, any “solicitation” of
“proxies” (as such terms are defined or used in Rule 14a-1 under the Exchange
Act) with respect to any Voting Securities of Micron, or become a “participant”
in any “election contest” (as such terms are used in the proxy rules of the
SEC), with respect to Micron or (iii) call or seek to have called any meeting of
the holders of Voting Securities of Micron.

 

2.5                                 Acts in Concert with Others. Except as
contemplated herein, Intel Capital shall not, and shall not cause or permit any
Affiliate of Intel Capital to, participate in the formation of any Person which
owns or seeks to acquire beneficial ownership of, or otherwise acts in concert
in respect of the voting or disposition of, Voting Securities of Micron. Without
limiting the generality of the foregoing, and except as contemplated herein,
Intel Capital shall not, and shall not cause or permit any Affiliate of Intel
Capital to: (i) join a partnership, limited partnership, syndicate or other
group, or otherwise act in concert with any third person, for the purpose of
acquiring, holding, or disposing of Voting Securities of Micron; (ii) seek
election to or seek to place a representative on the Board of Directors of
Micron; (iii) seek the removal of any member of the Board of Directors of
Micron; (iv) otherwise seek control of the management, Board of Directors or
policies of Micron; (v) solicit, propose or seek to effect any form of business
combination transaction with Micron or any Affiliate thereof, or any
restructuring, recapitalization or similar transaction with respect to Micron or
any Affiliate thereof; (vi) solicit, make or propose or announce an intent to
make, any tender offer or exchange offer for any Voting Securities of Micron;
(vii) disclose an intent, purpose, plan or proposal with respect to Micron or
any Voting Securities of Micron inconsistent with the provisions of this
Agreement, including an intent, purpose, plan or proposal that is conditioned on
or would require Micron to waive the benefit of or amend any provision of this
Agreement; or (vii) assist, participate in, or solicit any effort or attempt by
any Person to do or seek to do any of the foregoing.  Intel Capital shall not,
and shall not cause or permit any Affiliate of Intel Capital to, make any
recommendation or proposal to any Person to engage in any of the actions covered
by Section 2.4 hereof and this Section 2.5.

 

2.6                                 Termination. The provisions of this
Section 2 shall terminate upon the earlier to occur of: (i) such time as Intel
Capital (together with all Affiliates of Intel Capital) beneficially owns in the
aggregate Voting Securities of Micron representing less than three percent (3%)
of the Total Voting Power of Micron, or (ii) the closing or other completion of
a Change in Control of Micron.

 


SECTION 3
RESTRICTIONS ON TRANSFER OF
SECURITIES; COMPLIANCE WITH SECURITIES LAWS


 

3.1                                 Restrictions on Transfer of Voting
Securities of Micron.  Intel Capital shall not, and shall not cause or permit
any Affiliate of Intel Capital to, directly or indirectly, offer to sell,
contract to sell, make any short sale of, or otherwise sell, dispose of, loan,
gift, pledge or grant

 

6

--------------------------------------------------------------------------------


 

any options or rights with respect to, any Transaction Related Securities of
Micron, now or hereafter acquired, or with respect to which Intel Capital (or
any Affiliate of Intel Capital) has or hereafter acquires the power of
disposition (or enter into any agreement or understanding with respect to the
foregoing), except as set forth in the following clauses (a) through (g):

 

(a)                                  to Micron, or any Person or group approved
in writing in advance by Micron’s Board of Directors;

 

(b)                                 to any Qualified Subsidiary or Intel
Corporation, a Delaware corporation (“Parent”), so long as such subsidiary or
Parent agrees in writing (in form reasonably acceptable to counsel for Micron)
to hold such Voting Securities of Micron subject to all the provisions of this
Agreement, and also agrees to transfer such Voting Securities of Micron to Intel
Capital or another Qualified Subsidiary of Parent or to Parent if it ceases to
be a Qualified Subsidiary of Parent;

 

(c)                                  pursuant to a public offering of Voting
Securities of Micron registered under the Securities Act; provided, however,
that such offering is structured to distribute such securities in accordance
with procedures reasonably designed to ensure that beneficial ownership of the
Voting Securities of Micron with aggregate Voting Power of more than five
percent (5%) of the Total Voting Power of Micron then in effect shall not be
transferred during such distribution to any single Person or group, unless such
Person or group is an institutional investor that acquires such Voting
Securities solely for investment;

 

(d)                                 through a sale of Voting Securities of
Micron pursuant to Rule 144 under the Securities Act; provided, however, that
any such sale (i) complies with the manner of sale provisions under paragraph
(f) of Rule 144 or (ii) is of securities with Voting Power aggregating less than
five percent (5%) of the Total Voting Power of Micron and is not made knowingly
directly or indirectly to: (A) any Person or group which has theretofore filed a
Schedule 13D with the SEC with respect to any class of “equity security” (as
defined in Rule 13a11-1 under the Exchange Act) of Micron and which, at the time
of such sale, continues to reflect beneficial ownership in excess of five
percent (5%) of the Total Voting Power of Micron, unless such Person or group is
an institutional investor that acquires such Voting Securities solely for
investment; (B) any Person or group known to Intel Capital (without inquiry or
investigation) to beneficially own in excess of five percent (5%) of any Voting
Securities of Micron or to be accumulating stock on behalf of or acting in
concert with any such Person or group or a Person or group contemplated by
clause (A) above, unless such Person or group is an institutional investor that
acquires such Voting Securities solely for investment; or (C) any Person or
group that has announced or commenced an unsolicited offer for any Voting
Securities of Micron or publicly initiated, proposed or otherwise solicited
Micron stockholders for the approval of one or more stockholder proposals with
respect to Micron or publicly made, or in any way participated in, any
“solicitation” of “proxies” (as such terms are defined or used in Regulation 14A
under the Exchange Act) with respect to any Voting Securities of Micron, or
become a “participant” in any “election contest” (as such terms are used in the
proxy rules of the SEC);

 

(e)                                  pursuant to any private sale of Voting
Securities of Micron exempt from the registration requirements under the
Securities Act, provided that no such sale may be made to

 

7

--------------------------------------------------------------------------------


 

any Person or group which, after giving effect to such sale, will beneficially
own or have the right to acquire Voting Securities of Micron with aggregate
Voting Power of more than five percent (5%) of the Total Voting Power of Micron
unless such Person or group is an institutional investor that acquires such
Voting Securities solely for investment, in which case the total number of
Voting Securities that may be sold to such Person or group shall be limited so
that such Person or group shall not own or have the right to acquire more than
ten percent (10%) of the Total Voting Power of Micron after giving effect to the
proposed sale; and, provided, further, that, if such securities are “restricted
securities” as defined in Rule 144, any such purchaser (and any transferee of
such purchaser) shall agree to take and hold such securities subject to the
provisions and upon the conditions specified in this Section 3, and it will be a
condition precedent to the effectiveness of any such transfer that Intel Capital
shall have delivered to Micron a written agreement of such purchaser to that
effect in form and substance reasonably satisfactory to Micron (which may
contain a representation by such purchaser as to the beneficial ownership of
Voting Securities of Micron, which may be relied upon by Intel Capital (absent
actual knowledge to the contrary) for purposes of compliance with the applicable
requirements of this Section 3.1(e));

 

(f)                                    in response to an offer to purchase or
exchange for cash or other consideration any Voting Securities, in any case
which is not opposed by the Board of Directors of Micron within the time such
Board is required, pursuant to regulations under the Exchange Act, to advise the
stockholders of Micron of such Board’s position with respect to such offer, or,
if no such regulations are applicable, within ten (10) business days of the
commencement of such offer, or pursuant to a merger, consolidation or other
business combination involving Micron approved by the Board of Directors of
Micron; or

 

(g)                                 subject to Micron’s prior consent (which
shall not be unreasonably withheld), pursuant to bona fide pledges of such
Voting Securities to institutional lenders (provided that the number of such
lenders to which, or for the benefit of which, such pledges may be made, shall
not exceed twenty (20) in the aggregate), to secure a loan, guarantee, letter of
credit facility or other indebtedness or financial support; provided that each
such lender to which, or for the benefit of which, such pledge is made agrees in
writing to hold such Voting Securities subject to all provisions of this
Agreement, including the limitations on any sale or other disposition of such
Voting Securities.

 

Subject to Section 4.10 of the Securities Purchase Agreement, nothing in this
Section 3.1 shall be construed to prohibit Hedging Transactions with respect to
securities of Micron provided that such transactions do not result in
non-compliance with  the foregoing restrictions insofar such provisions relate
to, and are limited in their application to, the Transaction Related Securities.

 

8

--------------------------------------------------------------------------------


 

3.2                                 Restrictive Legends.

 

(a)                                  The certificate or certificates
representing the (i) the Shares, (ii) the Rights, including any Additional
Adjustment Rights, and (iii) any securities issued in respect of the foregoing
as a result of any stock split, stock dividend, recapitalization,
reclassification or similar transaction (collectively, the “Restricted
Securities”) shall be stamped or otherwise imprinted with a legend substantially
in the following form (in addition to any legend required under applicable state
securities laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SECURITIES
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION
OF COUNSEL SATISFACTORY TO THE ISSUER AS TO THE AVAILABILITY OF AN EXEMPTION
FROM REGISTRATION.

 

(b)                                 The certificate or certificates representing
the Restricted Securities also shall be stamped or otherwise imprinted with a
legend substantially in the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER, INCLUDING ANY SALE, PLEDGE OR OTHER HYPOTHECATION, SET FORTH IN AN
AGREEMENT BETWEEN THE ISSUER AND INTEL CAPITAL CORPORATION, A COPY OF WHICH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL
EXECUTIVE OFFICES.

 

(c)                                  The certificate or certificates
representing the Rights and any Additional Adjustment Rights also shall be
stamped or otherwise imprinted with a legend substantially in the following
form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO PROVISIONS OF THE
STOCK RIGHTS AGREEMENT WHICH CONTAINS CERTAIN RESTRICTIONS ON TRANSFER AND OTHER
RIGHTS AND OBLIGATIONS.  COPIES OF THE STOCK RIGHTS AGREEMENT MAY BE OBTAINED AT
NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO
THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

 

3.3                                 Procedures for Certain Transfers.

 

(a)                                  The holder of each certificate representing
Restricted Securities, by acceptance thereof, agrees to comply in all respects
with the provisions of this Section 3.

 

(b)                                 Prior to any proposed transfer of any
Restricted Securities pursuant to Sections 3.1(a), (b), (e) and (g) hereof,
Intel Capital shall give written notice to Micron of its intention to effect
such transfer.  Each such notice shall describe the manner and circumstances of
the proposed transfer in sufficient detail, and shall be accompanied by either:
(i) a written

 

9

--------------------------------------------------------------------------------


 

opinion of legal counsel (including in-house counsel), who shall be reasonably
satisfactory to Micron, addressed to Micron and reasonably satisfactory in form
and substance to Micron’s counsel, to the effect that the proposed transfer of
the Restricted Securities may be effected without registration under the
Securities Act; or (ii) a “no action” letter from the SEC and a copy of any
request by Intel Capital (together with all supplements or amendments thereto),
which shall have been provided to Micron at or prior to the time of first
delivery to the SEC’s staff, to the effect that the transfer of such securities
without registration will not result in a recommendation by the staff of the SEC
that action be taken with respect thereto, whereupon Micron shall be entitled to
transfer such Restricted Securities in accordance with the terms of the notice
delivered by Intel Capital to Micron.

 

(c)                                  In connection with any proposed transfer of
Restricted Securities pursuant to Section 3.1(d) hereof, Intel Capital shall
comply with all applicable requirements of Rule 144 under the Securities Act and
the reasonable requirements of Micron’s transfer agent with respect to sales of
Restricted Securities pursuant to Rule 144.

 

(d)                                 Each certificate evidencing the Restricted
Securities transferred as herein provided (other than a transfer pursuant to
Section 3.1(c)) shall bear the appropriate restrictive legend set forth in
Section 3.3(a) above, except that such certificate shall not bear such
restrictive legend if: (i) in the opinion of counsel for Micron, such legend is
not required in order to establish compliance with any provisions of the
Securities Act; (ii) the Restricted Securities have been held by the holder for
more than two years, and the holder represents to counsel for Micron that it has
not been an “affiliate” (as such term is defined for purposes of Rule 144) of
Micron during the three-month period prior to the sale and shall not become an
affiliate (as such term is defined for purposes of Rule 144) of Micron without
resubmitting the Restricted Securities for reimposition of the legend; (iii) the
Restricted Securities have been sold pursuant to Rule 144 and in compliance with
Section 3.1(d).  In addition, each certificate evidencing the Restricted
Securities transferred pursuant to this Section 3 (other than transfers pursuant
to Sections 3.1(c) and 3.1(d)) hereof shall bear the legend set forth in
Section 3.2(b) above.

 

3.4                                 Covenant Regarding Exchange Act Filings.
With a view to making available to Intel Capital the benefits of Rule 144
promulgated under the Securities Act, and any other rules or regulations of the
SEC which may at any time permit Intel Capital to sell any Restricted Securities
without registration, until the date of termination of this Agreement, Micron
agrees to use commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required to be filed under the Exchange
Act.

 

3.5                                 Termination. The provisions of this
Section 3 (other than Sections 3.2 and 3.3) shall terminate upon the later to
occur of: (i) the fifth anniversary date of this Agreement and (ii) such time as
Intel Capital (together with all Affiliates of Intel Capital) beneficially owns
in the aggregate Voting Securities of Micron representing less than five percent
(5%) of the Total Voting Power of Micron or upon the closing or other completion
of a Change in Control of Micron.

 

10

--------------------------------------------------------------------------------


 


SECTION 4
REGISTRATION RIGHTS


 

4.1                                 Demand Registration.

 

(a)                                  If at any time after ninety (90) days after
the date hereof, Micron shall receive from Intel Capital a written request (a
“Demand Request”) that Micron register on Form S-3 under the Securities Act (or
if such form is not available, any registration statement form then available to
Micron) Registrable Securities equal to at least the lesser of two percent (2%)
of the Voting Securities outstanding on the date of such Demand Request and
securities having an aggregate market value of $100 million or more on such
date, then Micron shall use commercially reasonable efforts to cause the
Registrable Securities specified in such Demand Request (the “Demand Registrable
Securities”) to be registered as soon as reasonably practicable so as to permit
the offering and sale thereof and, in connection therewith, shall prepare and
file with the SEC as soon as practicable after receipt of such Demand Request, a
registration statement (a “Demand Registration Statement”) to effect such
registration, and to obtain any desired acceleration of the effective date of
such Demand Registration Statement; provided, however, that each such Demand
Request shall: (i) specify the number of Demand Registrable Securities intended
to be offered and sold by Intel Capital pursuant thereto (which number of Demand
Registrable Securities shall not be less than the lesser of two percent (2%) of
the Voting Securities outstanding on the date of such Demand Request and
securities having an aggregate market value in excess of $100 million on such
date); (ii) express the present intention of Intel Capital to offer or cause the
offering of such Demand Registrable Securities pursuant to such Demand
Registration Statement, (iii) describe the nature or method of distribution of
such Demand Registrable Securities pursuant to such Demand Registration
Statement (including, in particular, whether Intel Capital plans to effect such
distribution by means of an underwritten offering or other method); and
(iv) contain the undertaking of Intel Capital to provide all such information
and materials and take all such actions as may be required in order to permit
Micron to comply with all applicable requirements of the Securities Act, the
Exchange Act and the rules and regulations of the SEC thereunder.

 

(b)                                 The procedures to be followed by Micron and
Intel Capital, and the respective rights and obligations of Micron and Intel
Capital, with respect to the preparation, filing and effectiveness of Demand
Registration Statements and the distribution of Demand Registrable Securities
pursuant to Demand Registration Statements under this Section 4.1 are set forth
in Section 4.4 hereof.

 

4.2                                 Shelf Registration.

 

(a)                                  If at any time after ninety (90) days after
the date hereof, Micron shall receive from Intel Capital a written request (a
“Shelf Request”) that Micron register pursuant to Rule 415(a)(1)(i) under the
Securities Act (or any successor rule with similar effect) a delayed offering of
all Registrable Securities held by Intel Capital, then Micron shall use
commercially reasonable efforts to cause the Registrable Securities specified in
such Shelf Request (the “Shelf Registrable Securities”) to be registered as soon
as reasonably practicable so as to permit the sale thereof and, in connection
therewith, shall (i) prepare and file with the SEC as soon as practicable after
receipt of such Shelf Request, a shelf registration statement on Form S-3

 

11

--------------------------------------------------------------------------------


 

relating to such Shelf Registrable Securities, if such Form S-3 is available for
use by Micron (or any successor form of registration statement to such Form
S-3), to effect such registration (a “Shelf Registration Statement”), to enable
the distribution of such Shelf Registrable Securities, and to obtain any desired
acceleration of the effective date of such Shelf Registration Statement;
provided, however, that each such Shelf Request shall: (i) express the intention
of Intel Capital to offer or cause the offering of such Shelf Registrable
Securities pursuant to such Shelf Registration Statement on a delayed basis in
the future; (ii) describe the nature or method of the proposed offer and sale of
such Shelf Registrable Securities pursuant to such Shelf Registration Statement
(including, in particular, whether Intel Capital plans to effect such
distribution by means of an underwritten offering or other method); and
(iii) contain the undertaking of Intel Capital to provide all such information
and materials and take all such actions as may be required in order to permit
Micron to comply with all applicable requirements of the Securities Act, the
Exchange Act and the rules and regulations of the SEC thereunder.  Intel Capital
shall not be entitled to make more than one Shelf Request during any three
hundred sixty-five (365) day period.

 

(b)                                 It is expressly agreed by the parties that
the sole purpose of Micron filing and maintaining an effective a Shelf
Registration Statement for the delayed offering of Shelf Registrable Securities
by Intel Capital is to make the process of distributing Registrable Securities
by Intel Capital more convenient for both parties by reducing or eliminating the
need to file a new Demand Registration Statement each time that Intel Capital
decides to sell Registrable Securities. After a Shelf Registration Statement has
been declared effective under the Securities Act by the SEC, then, upon the
written request of Intel Capital (a “Tranche Request”), Micron shall prepare
such amendments to such Shelf Registration Statement (including post-effective
amendments), if any, and such amendments or supplements to the prospectus
relating to the Registrable Securities to be offered thereunder pursuant to such
Tranche Request (the “Tranche Registrable Securities”), as is necessary to
facilitate the distribution of such Tranche Registrable Securities pursuant to
such Tranche Request; provided, however, that such Tranche Request shall:
(i) specify the number of Tranche Registrable Securities intended to be offered
and sold by Intel Capital pursuant thereto (which number of Tranche Registrable
Securities shall not be less than the lesser of two percent (2%) of the Voting
Securities outstanding on the date of such Tranche Request and securities having
an aggregate market value in excess of $100 million on such date); (ii) express
the present intention of Intel Capital to offer or cause the offering of such
Tranche Registrable Securities pursuant to the Shelf Registration Statement,
(iii) describe the nature or method of distribution of such Tranche Registrable
Securities pursuant to the Shelf Registration Statement (including, in
particular, whether Intel Capital plans to effect such distribution by means of
an underwritten offering or other method); and (iv) contain the undertaking of
Intel Capital to provide all such information and materials and take all such
actions as may be required in order to permit Micron to comply with all
applicable requirements of the Securities Act, the Exchange Act and the rules
and regulations of the SEC thereunder.

 

(c)                                  The procedures to be followed by Micron and
Intel Capital, and the respective rights and obligations of Micron and Intel
Capital, with respect to the preparation, filing and effectiveness of Shelf
Registration Statements and the distribution of Tranche Registrable Securities
pursuant to Shelf Registration Statements under this Section 4.2 are set forth
in Section 4.4 hereof.

 

12

--------------------------------------------------------------------------------


 

4.3                                 Piggyback Registration.

 

(a)                                  If at any time after ninety (90) days after
the date hereof, Micron shall determine to register any of its equity or
equity-linked securities (other than registration statements relating to
(i) employee, consultant or distributor compensation or incentive arrangements
(including employee benefit plans), (ii) acquisitions or any transaction or
transactions under Rule 145 under the Securities Act (or any successor rule with
similar effect), (iii) distributions by principal stockholders, their Affiliates
or transferees (unless consented to by such principal stockholders, Affiliates
or transferees), or (iv) pursuant to Rule 415 under the Securities Act), then
Micron will promptly give Intel Capital written notice thereof and include in
such Micron-initiated, non-shelf, registration statement (a “Piggyback
Registration Statement”), and in any underwriting involved therein, all
Registrable Securities (the “Piggyback Registrable Securities”) specified in a
written request made by Intel Capital (a “Piggyback Request”) within five (5)
business days after receipt of such written notice from Micron; provided,
however, that nothing in this Section 4.3(a), or any other provision of this
Agreement, shall be construed to limit the absolute right of Micron, for any
reason and in its sole discretion: (i) to delay, suspend or terminate the filing
of any Piggyback Registration Statement; (ii) to delay the effectiveness of any
Piggyback Registration Statement; (iii) to terminate or reduce the number of
Piggyback Registrable Securities to be distributed pursuant to any Piggyback
Registration Statement (including, without limitation, pursuant to
Section 4.3(c) hereof); or (iv) to withdraw such Piggyback Registration
Statement.

 

(b)                                 If the Piggyback Registration Statement of
which Micron gives notice is for an underwritten offering, Micron shall so
advise Intel Capital as a part of the written notice given pursuant to
Section 4.3(a). In such event, the right of Intel Capital to registration
pursuant to this Section 4.3 shall be conditioned upon the agreement of Intel
Capital to participate in such underwriting and in the inclusion of such
Piggyback Registrable Securities in the underwriting to the extent provided
herein. Intel Capital shall (together with Micron and any other holders
distributing securities in such Piggyback Registration Statement, if any) enter
into an underwriting agreement (the “Piggyback Underwriting Agreement”) in
customary form with the underwriter or underwriters selected for such
underwriting by Micron.

 

(c)                                  Notwithstanding any other provision of this
Agreement, if the managing underwriters of any underwritten offering pursuant to
a Piggyback Request determine, in their sole discretion that, after including
all the shares to be offered by Micron and all the shares of any other Persons
entitled to registration rights with respect to such Piggyback Registration
Statement (pursuant to other agreements with Micron), marketing factors require
a limitation of the number of Piggyback Registrable Securities to be
underwritten, the managing underwriters of such offering may exclude any and all
of the Piggyback Registrable Securities, provided that such cut-back is made pro
rata with respect to any other securities proposed to be included in such
registration statement pursuant to “piggy-back” registration rights (a
“Piggyback Market Cut-Back”).  If Intel Capital disapproves of the terms of any
such underwriting, it may elect to withdraw therefrom by written notice to
Micron and the managing underwriters. Any Piggyback Registrable Securities
excluded or withdrawn from such underwriting shall be withdrawn from such
Piggyback Registration Statement.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Except to the extent specifically provided
in this Section 4.3 hereof, the procedures to be followed by Micron and Intel
Capital, and the respective rights and obligations of Micron and Intel Capital,
with respect to the distribution of any Piggyback Registrable Securities by
Intel Capital pursuant to any Piggyback Registration Statement filed by Micron
shall be as set forth in the Piggyback Underwriting Agreement, or any other
agreement or agreements governing the distribution of such Piggyback Registrable
Securities pursuant to such Piggyback Registration Statement.

 

4.4                                 Demand and Shelf Registration Procedures,
Rights and Obligations.  The procedures to be followed by Micron and Intel
Capital, and the respective rights and obligations of Micron and Intel Capital,
with respect to the preparation, filing and effectiveness of Demand Registration
Statements and Shelf Registration Statements, respectively, and the distribution
of Demand Registrable Securities and Tranche Registrable Securities,
respectively, pursuant thereto, are as follows:

 

(a)                                  Intel Capital shall not be entitled to make
more than one Demand Request or Tranche Request during any one hundred eighty
(180) day period (the “180-Day Limitation”); provided, however, that (i) any
Demand Request that: (A) does not result in the corresponding Demand
Registration Statement being declared effective by the SEC; (B) is withdrawn by
Intel Capital following the imposition of a stop order by the SEC with respect
to the corresponding Demand Registration Statement; (C) is withdrawn by Intel
Capital as a result of the exercise by Micron of its suspension rights pursuant
to Sections 4.4(e) or (f) hereof; or (D) is withdrawn by Intel Capital as a
result of a Demand/Tranche Market Cut-Back (as defined in
Section 4.4(d) hereof); and (ii) any Tranche Request that: (A) is withdrawn by
Intel Capital following the imposition of a stop order by the SEC with respect
to the corresponding Shelf Registration Statement; (B) is withdrawn by Intel
Capital as a result of the exercise by Micron of its suspension rights pursuant
to Sections 4.4(e) or (f) hereof; or (C) is withdrawn by Intel Capital as a
result of a Demand/Tranche Market Cut-Back, shall not count for the purposes of
determining compliance with the 180-Day Limitation. Any Demand Request or
Tranche Request that is withdrawn by Intel Capital for any reason other than as
set forth in the previous sentence shall count for purposes of determining
compliance with the 180-Day Limitation. Piggyback Requests shall not count for
purposes of determining compliance with the 180-Day Limitation regardless of
whether a Piggyback Registration Statement is filed, declared effective or
withdrawn or whether any distribution of Piggyback Registrable Securities is
effected, terminated or cut back (pursuant to Section 4.3(c) hereof, or
otherwise).  Intel Capital shall not be entitled to offer or sell any securities
pursuant to a Demand Registration Statement or Shelf Registration Statement
unless and until, following a Demand Request or a Tranche Request, as
applicable, Micron has made all required filings with the SEC with respect to
the distribution of Registrable Securities contemplated by such Demand Request
or Tranche Request, as applicable, such filings have become effective and Micron
has promptly notified Intel Capital of the foregoing and that no Suspension
Condition then exists.

 

(b)                                 Micron shall use commercially reasonable
efforts to cause each Demand Registration Statement and Shelf Registration
Statement to be declared effective promptly and to keep such Demand Registration
Statement and Shelf Registration Statement continuously effective until the
earlier to occur of: (i) the sale or other disposition of the Registrable
Securities so registered; (ii) (X) in the case of a firmly committed,
underwritten offering, sixty (60) days

 

14

--------------------------------------------------------------------------------


 

after (A) if pursuant to a Demand Registration Statement, the effective date of
any Demand Registration Statement or (B) if pursuant to a Tranche Request, the
date of the final prospectus used to confirm sales in connection with the
underwritten offering of Tranche Registrable Securities, and (Y) in the case of
all other plans of distribution, (A) if pursuant to a Demand Registration
Statement, fifteen (15) business days after the effective date of such Demand
Registration Statement or (B) if pursuant to a Tranche Request, fifteen (15)
business days after the earlier of the effectiveness of the amendment to the
Shelf Registration Statement or the filing of the amendment or supplement to the
prospectus included in such registration statement required to facilitate such
distribution and the date of the notice required by the last sentence of
Section 4.4(a) hereof if no such amendment or supplement is so required; and
(iii) the termination of Intel Capital’s registration rights pursuant to
Section 4.10 hereof.  Micron shall prepare and file with the SEC such amendments
and supplements to each Demand Registration Statement and Shelf Registration
Statement and each prospectus used in connection therewith as may be necessary
to make and to keep such Demand Registration Statement and Shelf Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the sale or other disposition of all Registrable Securities proposed
to be distributed pursuant to such Demand Registration Statement and Shelf
Registration Statement until the earlier to occur of (i) the sale or other
disposition of the Registrable Securities so registered; (ii) (X) in the case of
a firmly committed, underwritten offering, sixty (60) days after (A) if pursuant
to a Demand Registration Statement, the effective date of any Demand
Registration Statement or (B) if pursuant to a Tranche Request, the date of the
final prospectus used to confirm sales in connection with the underwritten
offering of Tranche Registrable Securities, and (Y) in the case of all other
plans of distribution, (a) if pursuant to a Demand Registration Statement,
fifteen (15) business days after the effective date of such Demand Registration
Statement or (b) if pursuant to a Tranche Request, fifteen (15) business days
after the earlier of the effectiveness of the amendment to the Shelf
Registration Statement or the filing of the amendment or supplement to the
prospectus included in such registration statement required to facilitate such
distribution and the date of the notice required by the last sentence of
Section 4.4(a) hereof if no such amendment or supplement is so required; and
(iii) the termination of Intel Capital’s registration rights pursuant to
Section 4.10 hereof.

 

(c)                                  In connection with any underwritten
offering pursuant to a Demand Registration Statement or a Shelf Registration
Statement which Intel Capital has requested be underwritten, Micron, on the one
hand, and Intel Capital, on the other hand, shall each select one investment
banking firm to serve as co-manager of such offering. The co-manager selected by
Micron shall be subject to the prior approval of Intel Capital, which approval
shall not be unreasonably withheld, and the co-manager selected by Intel Capital
shall be subject to the prior approval of Micron, which approval shall not be
unreasonably withheld. Each of the co-managers so selected by Micron and Intel
Capital are hereinafter collectively referred to as the “Demand/Tranche Managing
Underwriters.”  The Demand/Tranche Underwriter selected by Intel Capital shall
be the lead Demand/Tranche Managing Underwriter, whose responsibilities shall
include running the “books” for any offering. Micron shall, together with Intel
Capital, enter into an underwriting agreement with the Demand/Tranche Managing
Underwriters, which agreement shall contain representations, warranties,
indemnities and agreements then customarily included by an issuer in
underwriting agreements with respect to secondary distributions under demand
registration statements or shelf registration statements, as the case may be,
and shall stipulate that the Demand/Tranche Managing Underwriters will receive
equal commissions and fees and other

 

15

--------------------------------------------------------------------------------


 

remuneration in connection with the distribution of any Demand Registrable
Securities or Tranche Registrable Securities thereunder.

 

(d)                                 Notwithstanding any other provision of this
Agreement, in connection with any underwritten offering, the number of Demand
Registrable Securities or Tranche Registrable Securities proposed to be
distributed by Intel Capital pursuant to any Demand Request or Tranche Request
may be limited by the Demand/Tranche Managing Underwriters if such
Demand/Tranche Managing Underwriters determine that the sale of such Demand
Registrable Securities or Tranche Registrable Securities would significantly and
adversely affect the market price of the Common Stock (a “Demand/Tranche Market
Cut-Back”).  If Intel Capital disapproves of the terms of any proposed
underwritten offering under a Demand Registration Statement or a Shelf
Registration Statement (including, without limitation, any reduction in the
number of Demand Registrable Securities or Tranche Registrable Securities, as
the case may be, to be sold by Intel Capital thereunder pursuant to this
Section 4.4(d)), Intel Capital may elect to withdraw therefrom by written notice
to Micron and the Demand/Tranche Managing Underwriters. Any Demand Registrable
Securities excluded or withdrawn from such underwriting shall also be withdrawn
from any applicable Demand Registration Statement.

 

(e)                                  Notwithstanding any other provisions of
this Agreement, in the event that Micron receives a Demand Request, Shelf
Request or Tranche Request at a time when Micron (i) shall have filed, or has a
bona fide intention to promptly file, a registration statement with respect to a
proposed public offering of equity or equity-linked securities or (ii) has
commenced, or has a bona fide intention to promptly commence, a public offering
of equity or equity-linked securities pursuant to an existing effective shelf or
other registration statement, then Micron shall be entitled to suspend, for a
period of up to ninety (90) days after the receipt by Micron of such Demand
Request, Shelf Request or Tranche Request, the filing of any Demand Registration
Statement or Shelf Registration Statement or the implementation of any Tranche
Request.

 

(f)                                    Notwithstanding any other provision of
this Agreement, in the event that Micron determines that: (i) non-public
material information regarding Micron exists, the immediate disclosure of which
would be significantly disadvantageous to Micron; (ii) the prospectus
constituting a part of any Demand Registration Statement or Shelf Registration
Statement covering the distribution of any Demand Registrable Securities or
Tranche Securities contains an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or (iii) an offering of Demand Registrable Securities or
Tranche Registrable Securities would materially interfere with any proposed
material acquisition, disposition or other similar corporate transaction or
event involving Micron (each of the events or conditions referred to in clauses
(i), (ii) and (iii) of this sentence is hereinafter referred to as a “Suspension
Condition”), then Micron shall have the right to suspend the filing or
effectiveness of any Demand Registration Statement or Shelf Registration
Statement or to suspend any distribution of Demand Registrable Securities or
Tranche Registrable Securities pursuant to any effective Demand Registration
Statement or Shelf Registration Statement for so long as such Suspension
Condition exists. Micron will as promptly as practicable provide written notice
to Intel Capital when a Suspension Condition arises and when it ceases to exist.
Upon receipt of notice from Micron of the existence of any Suspension Condition,
Intel Capital shall forthwith discontinue efforts to: (i) file or cause any
Demand Registration Statement or Shelf Registration

 

16

--------------------------------------------------------------------------------


 

Statement to be declared effective by the SEC (in the event that such Demand
Registration Statement or Shelf Registration Statement has not been filed, or
has been filed but not declared effective, at the time Intel Capital receives
notice that a Suspension Condition has arisen); or (ii) offer or sell Demand
Registrable Securities or Tranche Registrable Securities (in the event that such
Demand Registration Statement or Shelf Registration Statement has been declared
effective at the time Intel Capital receives notice that a Suspension Condition
has arisen).  In the event that Intel Capital had previously commenced or was
about to commence the distribution of Demand Registrable Securities or Tranche
Registrable Securities pursuant to a prospectus under an effective Demand
Registration Statement or Shelf Registration Statement, then Micron shall, as
promptly as practicable after the Suspension Condition ceases to exist, make
available to Intel Capital (and to each underwriter, if any, participating in
such distribution) an amendment or supplement to such prospectus. If so directed
by Micron, Intel Capital shall deliver to Micron all copies, other than
permanent file copies then in Intel Capital’s possession, of the most recent
prospectus covering such Demand Registrable Securities or Tranche Registrable
Securities at the time of receipt of such notice.

 

(g)                                 Notwithstanding any other provision of this
Agreement, Micron shall not be permitted to postpone (i) the filing or
effectiveness of any Demand Registration Statement or Shelf Registration
Statement or (ii) the distribution of any Demand Registrable Securities or
Tranche Registrable Securities pursuant to an effective Demand Registration
Statement or an effective Shelf Registration Statement pursuant to Sections
4.4(e), 4.4(f) or 4.9(a) hereof for an aggregate of more than one hundred
thirty-five (135) days in any one hundred eighty day (180) day period (including
any market standoff periods applicable to Intel Capital pursuant to
Section 4.9(a) hereof).

 

(h)                                 Micron shall promptly notify Intel Capital
of any stop order issued or, to Micron’s knowledge, threatened to be issued by
the SEC with respect to any Demand Registration Statement or Shelf Registration
Statement as to which a Tranche Request is pending, and will use its best
efforts to prevent the entry of such stop order or to remove it if entered at
the earliest possible date.

 

(i)                                     Micron shall furnish to Intel Capital
(and any underwriters in connection with any underwritten offering) such number
of copies of any prospectus (including any preliminary prospectus and any
amended or supplemented prospectus), in conformity with the requirements of the
Securities Act, as Intel Capital (and such underwriters) shall reasonably
request in order to effect the offering and sale of any Demand Registrable
Securities or Tranche Registrable Securities to be offered and sold, but only
while Micron shall be required under the provisions hereof to cause the Demand
Registration Statement or Shelf Registration Statement pursuant to which such
Demand Registrable Securities or Tranche Registrable Securities are intended to
be distributed to remain current.

 

(j)                                     Micron shall use commercially reasonable
efforts to register or qualify the Demand Registrable Securities and Tranche
Registrable Securities covered by each Demand Registration Statement and Shelf
Registration Statement, respectively, under the state securities or “blue sky”
laws of such states as Intel Capital shall reasonably request, maintain any such
registration or qualification current, until the earlier to occur of: (i) the
sale or other disposition of the Registrable Securities so registered; (ii) (X)
in the case of a firmly committed,

 

17

--------------------------------------------------------------------------------


 

underwritten offering, sixty (60) days after (A) if pursuant to a Demand
Registration Statement, the effective date of any Demand Registration Statement
or (B) if pursuant to a Tranche Request, the date of the final prospectus used
to confirm sales in connection with the underwritten offering of Tranche
Registrable Securities, and (Y) in the case of all other plans of distribution,
(A) if pursuant to a Demand Registration Statement, thirty (30) business days
after the effective date of such Demand Registration Statement or (B) if
pursuant to a Tranche Request, thirty (30) business days after the earlier of
the effectiveness of the amendment to the Shelf Registration Statement or the
filing of the amendment or supplement to the prospectus included in such
registration statement required to facilitate such distribution and the date of
the notice required by the last sentence of Section 4.4(a) hereof if no such
amendment or supplement is so required; and (iii) the termination of Intel
Capital’s registration rights pursuant to Section 4.10 hereof; provided,
however, that Micron shall not be required to take any action that would subject
it to the general jurisdiction of the courts of any jurisdiction in which it is
not so subject or to qualify as a foreign corporation in any jurisdiction where
Micron is not so qualified.

 

(k)                                  Micron shall furnish to Intel Capital and
to each underwriter engaged in an underwritten offering of Demand Registrable
Securities or Tranche Registrable Securities, a signed counterpart, addressed to
Intel Capital or such underwriter, of (i) an opinion or opinions of counsel to
Micron (with respect to Micron and securities law compliance by Micron) and
(ii) a comfort letter or comfort letters from Micron’s independent public
accountants, each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as Intel
Capital or the managing underwriters may reasonably request.

 

(l)                                     Micron shall use commercially reasonable
efforts to make appropriate members of its management reasonably available for
due diligence purposes, “road show” presentations and analyst presentations in
connection with any distributions of Demand Registrable Securities or Tranche
Registrable Securities pursuant to a Demand Registration Statement or a Shelf
Registration Statement.

 

(m)                               Micron shall use commercially reasonable
efforts to cause all Demand Registrable Securities and Tranche Registrable
Securities to be listed on each securities exchange on which similar securities
of Micron are then listed.

 

(n)                                 Micron shall make generally available to its
securityholders, as soon as reasonably practicable, an earnings statement
covering a period of twelve (12) months, beginning three months after the
effective date of any Demand Registration Statement relating to the distribution
of Demand Registrable Securities or the date of any final prospectus used to
confirm sales in connection with any offering of Tranche Registrable Securities,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act.

 

(o)                                 Micron shall take all such other actions
either reasonably necessary or desirable to permit the Registrable Securities
held by Intel Capital to be registered and disposed of in accordance with the
methods of disposition described herein.

 

18

--------------------------------------------------------------------------------


 

4.5                                 Expenses.

 

(a)                                  All of the out-of-pocket costs and expenses
incurred by Micron in connection with any registration pursuant to Sections 4.1
and 4.2 (up to $100,000 in the case of a Demand Registration Statement, $75,000
in the case of a Shelf Registration Statement and $50,000 in the case of any
amendments or supplements required in connection with a Tranche Request, plus,
in all instances, the actual amount of any filing fees) shall (subject to
Section 4.7) be borne by Intel Capital; provided that Intel Capital shall not be
required to reimburse Micron for compensation of Micron’s officers and
employees, regular audit expenses, and normal corporate costs incurred in
connection with such registration.  The costs and expenses of any such
registration shall include, without limitation, the reasonable fees and expenses
of Micron’s counsel and its accountants and all other out-of-pocket costs and
expenses of Micron incident to the preparation, printing and filing of the
registration statement and all amendments and supplements thereto and the cost
of furnishing copies of each preliminary prospectus, each final prospectus and
each amendment or supplement thereto to underwriters, dealers and other
purchasers of the securities so registered, the costs and expenses incurred in
connection with the qualification of such securities so registered under the
securities or “blue sky” laws of various jurisdictions, the fees and expenses of
Micron’s transfer agent and all other costs and expenses of complying with the
provisions of this Section 4 with respect to such registration (collectively,
the “Registration Expenses”).

 

(b)                                 Micron shall pay all Registration Expenses
incurred by Micron in connection with any registration statements that are
initiated pursuant to Section 4.3 of this Agreement, other than incremental
filing fees associated with the inclusion of the Registrable Securities in the
registration statement.  Intel Capital shall pay all expenses incurred on its
behalf with respect to any registration pursuant to Section 4.3, including,
without limitation, any counsel for Intel Capital and all underwriting discounts
and selling commissions with respect to the Registrable Securities sold by it
pursuant to such registration statement.

 

4.6                                 Indemnification.

 

(a)                                  In the case of any offering registered
pursuant to this Section 4, Micron hereby indemnifies and agrees to hold
harmless Intel Capital (and its officers and directors), any underwriter (as
defined in the Securities Act) of Registrable Securities offered by Intel
Capital, and each Person, if any, who controls Intel Capital or any such
underwriter within the meaning of Section 15 of the Securities Act against any
losses, claims, damages or liabilities, joint or several, to which any such
Persons may be subject, under the Securities Act or otherwise, and to reimburse
any of such Persons for any legal or other expenses reasonably incurred by them
in connection with investigating any claims or defending against any actions,
insofar as such losses, claims, damages or liabilities arise out of or are based
upon (a) any untrue statement or alleged untrue statement of a material fact
contained in the registration statement under which such Registrable Securities
were registered under the Securities Act pursuant to this Section 4, the
prospectus contained therein (during the period that Micron is required to keep
such prospectus current), or any amendment or supplement thereto, or the
omission or alleged omission to state therein (if so used) a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading or
(b) any violation or alleged violation by Micron of the Securities Act, the
Exchange Act, any

 

19

--------------------------------------------------------------------------------


 

federal or state securities law or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any federal or state securities law in
connection with the offering covered by such registration statement, except
insofar as such losses, claims, damages or liabilities arise out of or are
(i) based upon any such untrue statement or omission or alleged untrue statement
or omission made in reliance upon information furnished to Micron in writing by
Intel Capital or any underwriter for Intel Capital specifically for use therein,
or (ii) made in any preliminary prospectus, and the prospectus contained in the
registration statement as declared effective or in the form filed by Micron with
the SEC pursuant to Rule 424 under the Securities Act shall have corrected such
statement or omission and a copy of such prospectus shall not have been sent or
otherwise delivered to such Person at of prior to the confirmation of such sale
to such Person.

 

(b)                                 By requesting registration under this
Section 4, Intel Capital agrees, if Registrable Securities held by Intel Capital
are included in the securities as to which such registration is being effected,
and each underwriter shall agree, in substantially the same manner and to
substantially the same extent as set forth in the preceding paragraph, to
indemnify and to hold harmless Micron (and its directors and officers) and each
Person, if any, who controls Micron within the meaning of Section 15 of the
Securities Act against any losses, claims, damages or liabilities, joint or
several, to which any, of such Persons may be subject under the Securities Act
or otherwise, and to reimburse any of such Persons for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending against any such losses, claims, damages or liabilities, but only to
the extent it arises out of or is based upon (a) an untrue statement or alleged
untrue statement or omission or alleged omission of a material fact in any
registration statement under which the Registrable Securities were registered
under the Securities Act pursuant to this Section 4, any prospectus contained
therein, or any amendment or supplement thereto, which was based upon and made
in conformity with information furnished to Micron in writing by Intel Capital
or any underwriter for Intel Capital expressly for use therein or (b) any
violation or alleged violation by Intel Capital of the Securities Act, the
Exchange Act, any federal or state securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any federal or state
securities law in connection with the offering covered by such registration
statement.

 

(c)                                  Each party entitled to indemnification
under this Section 4.6 (the “Indemnified Party”) shall give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, provided that counsel for
the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense, provided, that that an Indemnified Party shall have
the right to retain its own counsel, with the fees and expenses to be paid by
the Indemnifying Party, to the extent that representation of such Indemnified
Party by the counsel retained by the Indemnifying Party would be inappropriate
due to actual or potential conflict of interests between such Indemnified Party
and any other party represented by such counsel in such proceeding, and provided
further that the failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Section 4 unless such failure resulted in actual material detriment to the
Indemnifying Party. No Indemnifying Party, (i) in the defense of any such claim
or litigation, shall, except with the

 

20

--------------------------------------------------------------------------------


 

consent of each Indemnified Party, which consent shall not be unreasonably
withheld, consent to entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation, or (ii) shall be liable for amounts paid in any
settlement if such settlement is effected without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld.

 

(d)                                 In order to provide for just and equitable
contribution to joint liability under the Securities Act or the Exchange Act in
any case in which either (i) any Person exercising rights under this Agreement,
or any controlling person of any such Person, makes a claim for indemnification
pursuant to this Section 4 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of
appeal)                      that such indemnification may not be enforced in
such case notwithstanding the fact that this Section 4 provides for
indemnification in such case, or (ii) contribution under the Securities Act or
the Exchange Act may be required on the part of any such selling Person or any
such controlling Person in circumstances for which indemnification is provided
under this Section 4; then, and in each such case, Micron and such Person will
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after contribution from others) in such proportion so that such
Person is responsible for the portion represented by the percentage that the
public offering price of its Registrable Securities offered by and sold under
the registration statement bears to the public offering price of all securities
offered by and sold under such registration statement, and Micron and other
selling Persons are responsible for the remaining portion; provided, however,
that in any such case: (A) no such Person will be required to contribute any
amount in excess of the public offering price of all such Registrable Securities
offered and sold by such Person pursuant to such registration statement; and
(B) no Person or entity guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any Person or entity who was not guilty of such fraudulent
misrepresentation.

 

4.7                                 Issuances by Micron or Other Holders. As to
each registration or distribution referred to in Sections 4.1 and 4.2,
additional shares of the Common Stock to be sold for the account of Micron or
other holders may be included therein, provided that the inclusion of such
securities in such registration or distribution may be conditioned or restricted
if, in the opinion of the Demand/Tranche Managing Underwriters, marketing
factors require a limitation of the number of shares to be underwritten. The
Registration Expenses incurred by Micron, Intel Capital and any other holders
participating in such registration or distribution shall be borne by Micron,
Intel Capital and any other holders participating in such registration or
distribution in proportion to the aggregate number of shares to be sold by
Micron, Intel Capital and such other holders.

 

4.8                                 Information by Intel Capital.  Intel Capital
shall furnish to Micron such information regarding Intel Capital in the
distribution of Registrable Securities proposed by Intel Capital as Micron may
reasonably request in writing and as shall be required in connection with any
registration, qualification or compliance referred to in this Section 4.

 

21

--------------------------------------------------------------------------------


 

4.9                                 Market Standoff Agreements.

 

(a)                                  In connection with the public offering by
Micron of any of its securities, Intel Capital agrees that, upon the request the
underwriters managing any underwritten offering of Micron securities, Intel
Capital shall agree in writing (the “Intel Capital Public Offering Lock-Up”)
that neither Intel Capital (nor any Affiliate of Intel Capital) will, directly
or indirectly, offer to sell, contract to sell, make any short sale of, or
otherwise sell, dispose of, loan, gift, pledge or grant any options or rights
with respect to, any securities of Micron (other than those included in such
registration statement, if any) now or hereafter acquired by Intel Capital (or
any Affiliate of Intel Capital) or with respect to which Intel Capital (or any
Affiliate of Intel Capital) has or hereafter acquires the power of disposition
without the prior written consent of Micron) and such underwriters for such
period of time (not to exceed fourteen (14) days prior to the date such offering
is expected to commence and ninety (90) days after the date of the final
prospectus delivered to the underwriters for use in confirming sales in such
offering) as may be requested by Micron and the underwriters, except that Intel
Capital and its Affiliates shall be permitted to enter into transactions that
have the effect of maintaining or continuing pre-existing Hedging Transaction
positions by continuing, renewing or replacing any such positions on
substantially equivalent terms; provided, however, that in no event shall Intel
Capital (or any Affiliate of Intel Capital) be required to enter into such an
agreement more than once during any twelve (12) month period.  Intel Capital
agrees that Micron may instruct its transfer agent to place stop-transfer
notations in its records to enforce the provisions of the Intel Capital Public
Offering Lock-Up contained in this Section 4.9(a).

 

(b)                                 In connection with any proposed public
offering by Intel Capital of any Registrable Securities, Micron agrees that,
upon the request of Intel Capital or the underwriters managing any underwritten
offering of Intel Capital’s securities, Micron shall agree in writing the
(“Micron Public Offering Lock-Up”) that neither Micron (nor any Affiliate of
Micron) will, directly or indirectly, offer to sell, contract to sell, make any
short sale of, or otherwise sell, dispose of, loan, gift, pledge or grant any
options or rights with respect to, any securities of Micron (other than those
included in such registration statement, if any, or grants of stock options or
issuances of Common Stock upon the exercise of outstanding stock options under
Micron’s existing employee benefit plans) now or hereafter acquired by Micron
(or any Affiliate of Micron) or with respect to which Micron (or any Affiliate
of Micron) has or hereafter acquires the power of disposition without the prior
written consent of Intel Capital and such underwriters for such period of time
(not to exceed fourteen (14) days prior to the date such offering is expected to
commence and ninety (90) days) after the date of the final prospectus delivered
to the underwriters for use in confirming sales in such offering) as may be
requested by Intel Capital and the underwriters; provided, however, that neither
Micron (nor any Affiliate of Micron) shall be bound by such Micron Public
Offering Lock-Up more than once during any 180-day period.

 

4.10                           Termination.

 

(a)                                  The provisions of this Section 4 (other
than Sections 4.5 and 4.6) shall terminate upon the earliest to occur of:
(i) the fifth anniversary date of this Agreement, (ii) such time as Intel
Capital (and any Affiliates of Intel Capital) beneficially own in the aggregate
less than 5,000,000 shares of Common Stock (including all Shares issuable upon
exercise, exchange or

 

22

--------------------------------------------------------------------------------


 

conversion of Rights and any Additional Adjustment Rights), and (iii) in the
case of Sections 4.1 through 4.4, Section 4.7 and Section 4.8, the end of a
period of twenty (20) consecutive trading days commencing any time after
August 29, 2004 during which on each such trading day Intel Capital would have
been permitted to sell under either (x) the volume limitations of Rule 144(e)
(assuming satisfaction of the holding period required under Rule 144(d) (1)), or
(y) under Rule 144(k), as applicable, a number of shares of Common Stock at
least equal to 110% of the shares of Common Stock underlying the Rights acquired
by Intel Capital pursuant to the Securities Purchase Agreement (and any
Additional Adjustment Rights) that it continued to own on such trading day
(assuming compliance by Intel Capital with all other applicable requirements of
Rule 144, including the notice and manner of sale requirements set forth in Rule
144(f) and (h), respectively).

 

(b)                                 Notwithstanding any termination of Section 4
pursuant to the provisions of subsection (a) of this Section 4.10, if Additional
Adjustment Rights are issued to Intel Capital or its Affiliates, the provisions
of this Section 4 shall remain effective, or become effective if previously
terminated pursuant to subsection (a) above, as of the date of the issuance (the
“Issuance Date”) of such Additional Adjustment Rights, with respect to such
Additional Adjustment Rights and the underlying Common Stock.  The provisions of
this Section 4 (other than Sections 4.5 and 4.6) shall terminate with respect to
the Additional Adjustment Rights and the underlying Common Stock upon the
earliest to occur of: (i) the fifth anniversary of the Issuance Date, and
(ii) such time that all Registrable Securities held by and issuable to Intel
Capital (and any Affiliates of Intel Capital) may be sold in a three-month
period under Rule 144.

 


SECTION 5
MISCELLANEOUS


 

5.1                                 Governing Law. This Agreement shall be
governed in all respects by the laws of the State of Delaware as applied to
contracts entered into solely between residents of, and to be performed entirely
within, such state.

 

5.2                                 Successors and Assigns. This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.  This Agreement may not be assigned by a
party without the prior written consent of the other party; provided that,
without the consent of Micron, Intel Capital may assign this Agreement (and the
rights and obligations hereunder) to any Qualified Subsidiary or Parent in
connection with a transfer of Voting Securities of Micron to such Affiliate of
Intel Capital pursuant to Section 3.1(b), and without the consent of Intel
Capital, Micron may assign all or part of this Agreement (and the rights and
obligations hereunder) to the successor or an assignee of all or substantially
all of Micron’s business; provided that, in each case, such assignee expressly
assumes the relevant obligations of this Agreement (by a written instrument
delivered to the other party, in form and substance reasonably acceptable to it)
and, notwithstanding such assignment, the parties hereto shall each continue to
be bound by all of their respective obligations hereunder. This Agreement is not
intended and shall not be construed to create any rights or remedies in any
parties other than Intel Capital and Micron and no Person shall assert any
rights as third party beneficiary hereunder.

 

23

--------------------------------------------------------------------------------


 

5.3                                 Entire Agreement; Amendment. This Agreement
contains the entire understanding and agreement between the parties with regard
to the subject matter hereof and thereof and supersedes all prior agreements and
understandings among the parties relating to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge or termination is sought.

 

5.4                                 Notices and Dates.

 

(a)                                  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be delivered
personally (including by courier) or given by facsimile transmission to the
parties at the following addresses (or to such other address as a party may have
specified by notice given to the other pursuant to this provision) and shall be
deemed given when so received:

 

if to Micron, to:

 

Micron Technology, Inc.

8000 South Federal Way

P.O. Box 6

Boise, Idaho  83716-9632

Attention:                 Roderic W. Lewis, Esq.
General Counsel

Facsimile:                    (208) 368-4540

 

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, California  94304
Attention:                 John A. Fore, Esq.
Facsimile:                    (650) 493-6811

 

if to Intel Capital, to:

 

Intel Capital Corporation
c/o Intel Corporation
Attn: Intel Capital Portfolio Manager
2200 Mission College Blvd., M/S RN6-46
Santa Clara, California 95052
Facsimile:                    (408) 765-6038

 

24

--------------------------------------------------------------------------------


 

with a copy by e-mail to:

 

portfolio.manager@intel.com

 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5 p.m. in the
place of receipt and such day is a business day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding business day in the place of receipt.
Each Person making a communication hereunder by facsimile shall promptly confirm
by telephone to the Person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity of any such communication. A party
may change or supplement the addresses given above, or designate additional
addresses, for purposes of this Section 5.4 by giving the other party written
notice of the new address in the manner set forth above.

 

(b)                                 In the event that any date provided for in
this Agreement falls on a Saturday, Sunday or legal holiday, such date shall be
deemed extended to the next business day.

 

5.5                                 Language Interpretation. In the
interpretation of this Agreement, unless the context otherwise requires, (a)
words importing the singular shall be deemed to import the plural and vice
versa, (b) words denoting gender shall include all genders, (c) references to
Persons shall include corporations or other entities and vice versa, and (d)
references to parties, sections, schedules, paragraphs and exhibits shall mean
the parties, sections, schedules, paragraphs and exhibits of and to this
Agreement, unless otherwise indicated by the context.

 

5.6                                 Table of Contents; Titles; Headings. The
table of contents and Section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement. All references herein to Sections, unless
otherwise identified, are to Sections of this Agreement.

 

5.7                                 Counterparts. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become a binding agreement when one or more counterparts
have been signed by each party and delivered to the other party.

 

5.8                                 Severability. If any provision of this
Agreement or portion thereof is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

5.9                                 Injunctive Relief. Intel Capital, on the one
hand, and Micron, on the other, acknowledge and agree that irreparable damage
may occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek an injunction
or injunctions to prevent or cure breaches of the provisions of this Agreement
and to enforce specific performance of the terms and provisions hereof in any
court of the United States or any state thereof having jurisdiction, this being
in addition to any other remedy to which they may be entitled at law or equity.

 

25

--------------------------------------------------------------------------------


 

5.10                           Dispute Resolution. The parties agree to
negotiate in good faith to resolve any dispute between them regarding this
Agreement. If the negotiations do not resolve the dispute to the reasonable
satisfaction of both parties, then each party shall nominate one senior officer
of the rank of Vice President or higher as its representative. These
representatives shall, within thirty (30) days of a written request by either
party to call such a meeting, meet in person and alone (except for one assistant
for each party) and shall attempt in good faith to resolve the dispute. If the
disputes cannot be resolved by such senior managers in such meeting, the parties
agree that they shall, if requested in writing by either party, meet within
thirty (30) days after such written notification for one day with an impartial
mediator and consider dispute resolution alternatives other than litigation. If
an alternative method of dispute resolution is not agreed upon within thirty
(30) days after the one day mediation, either party may begin litigation
proceedings. This procedure shall be a prerequisite before taking any additional
action hereunder.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers as of the date aforesaid.

 

 

INTEL CAPITAL CORPORATION

MICRON TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

/s/ Arvind Sodhani

 

By:

/s/ W.G. Stover, Jr.

 

 

 

Name: Arvind Sodhani

 

Name: W.G. Stover, Jr.

 

Title: Vice President and Treasurer

 

Title:

Vice President of Finance and
Chief Financial Officer

 

 

 

[Signature Page to Securities Rights and Restrictions Agreement]

 

--------------------------------------------------------------------------------